Case 2:93-cv-00902-RBS Document 642 Filed 07/16/20 Page 1 of 3 PageID# 6225



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

R.M.S. TITANIC, INC.,
successor-in-interest to
Titanic Ventures, limited partnership,
               Plaintiff,

v.                                                              Civil Action No. 2:93cv902

THE WRECKED AND ABANDONED VESSEL, et al.,
         Defendant.

                       PERIODIC REPORT OF R.M.S. TITANIC, INC.
                         ON THE PROGRESS OF RESEARCH AND
                              RECOVERY OPERATIONS

        NOW COMES Plaintiff, R.M.S. Titanic, Inc. (“RMST” or the “Company”), by counsel,

and files this “Periodic Report of R.M.S. Titanic, Inc. on the Progress of Research and Recovery

Operations” (“Periodic Report”).

I.      Proposed 2020 SEARCH, Inc. Expedition

        On July 10, 2020, James Pochurek, the President of SEARCH, Inc., sent to RMST counsel

the letter attached hereto as Exhibit 1. On July 16, 2020, RMST sent Mr. Pochurek the letter

attached hereto as Exhibit 2. For the reasons set forth in its July 6 Periodic Report, and in the letter

attached hereto as Exhibit 2, the SEARCH expedition should not proceed until it proves to the

Court that its plans do not interfere with RMST’s exclusive right of possession of the wreck or this

Court’s admiralty jurisdiction.

        WHEREFORE, RMST submits this Periodic Report for the Court’s information and

consideration.
Case 2:93-cv-00902-RBS Document 642 Filed 07/16/20 Page 2 of 3 PageID# 6226



                                  Respectfully submitted,

                                  RMS TITANIC, INC.

                                  By Counsel:

                                  /s/ Brian A. Wainger
                                  Brian A. Wainger, VSB #38476
                                  William R. Poynter VSB #48672
                                  Ryan V.P. Dougherty VSB#78444
                                  KALEO LEGAL
                                  4456 Corporation Lane, Suite 135
                                  Virginia Beach, VA 23462
                                  Tel: (757) 965-6804
                                  Fax: (757) 304-6175
                                  E-Mail: bwainger@kaleolegal.com


                                  David G. Barger, VSB #21652
                                  GREENBERG TRAURIG, LLP
                                  1750 Tysons Boulevard, Suite 1000
                                  McLean, Virginia 22102
                                  Tel: (703) 749-1300
                                  Fax: (703) 749-1301
                                  Email: Bargerd@gtlaw.com

                                  Counsel for R.M.S. Titanic, Inc.




                                     2
Case 2:93-cv-00902-RBS Document 642 Filed 07/16/20 Page 3 of 3 PageID# 6227



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 16, 2020, a copy of the foregoing has been electronically

filed with the Clerk of the Court using the CM/ECF system, which will send electronic

notification of such filing to all counsel of record.




                                                       /s/ Brian Wainger
                                               Brian A. Wainger, VSB #38476
                                               Attorney for Plaintiff RMS Titanic, Inc.
                                               KALEO LEGAL
                                               4456 Corporation Lane, Suite 135
                                               Virginia Beach, VA 23462
                                               Tel: (757) 965-6804
                                               Fax: (757) 304-6175
                                               E-Mail: bwainger@kaleolegal.com

                                               Counsel for R.M.S. Titanic, Inc.




                                                   3
